DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 5-6, filed 3/21/2022, with respect to the 35 U.S.C. 112(b) rejections have been fully considered and are persuasive.  The 112(b) rejections of 2-7, 9 and 10 have been withdrawn.

Applicant’s arguments, see page 6, filed 3/21/2022, with respect to the 35 U.S.C. 102 rejections of claims 1-11, 14 and 16-18 have been fully considered and are persuasive insofar as US 2010/0102127 to Bonnet et al. has not been relied upon as explicitly disclosing “a tamper circuitry is disposed within … the tab, the tab has an interconnect electrically connecting the tamper circuitry to a connection lead separate from the substrate” as now required by amended claims 1 and 17.  The 35 U.S.C. 102 rejections of claims 1-11, 14 and 16-18 have therefore been withdrawn.

Applicant's arguments, see pages 7-8, filed 3/21/2022 regarding teachings of US 2005/0225445 to Petersen et al. have been fully considered but they are not persuasive.
	
	Applicant argues that Petersen’s electrically conducting traces 14, 16, 18 are not disposed within the cardboard walls of the blank 10.  This argument is not persuasive because Petersen discloses that the application of tamper-sensing traces is not limited to the interior surface of a package but can equally be applied to the exterior or laminated between the layers of a multi-layered cardboard package (Petersen, e.g., paragraph 49).

	Applicant further argues that electrically conducting traces 14, 16, 18 do not have any interconnect that electrically connects the traces 14, 16, 18 to any connection lead that is separate from the substrate of the blank 10; the electrically conducting traces 14, 16, 18 could be contacted anywhere along their length due  to their positioning on the surface of the blank 10 and therefore do not require any interconnect, and are not connected to any separate external element is similarly unpersuasive.  The examiner respectfully disagrees.  In particular, Petersen discloses substrate for a tamper sensor in the form of a package formed from a blank 10 provided with at least a pair of closure tabs which are adhesively secured together to close the blank 10, after folding into a closed package (Petersen, e.g., Fig. 1 and paragraphs 35-38).  Petersen discloses the use of an electrically conductive adhesive 12 for securing the tabs together, with electrically conducting traces 14, 16, 18 of ink or other material being printed or otherwise applied to the surface of the blank 10 to connect the closing tabs, forming an electrically conducting circuit Petersen, e.g., Fig. 1 and paragraphs 35-38).  The circuit is connected to two input pins (1 and 2) of a central processing unit (CPU) 20, itself comprising a procedure memory, power source, data memory, clock, and communication means such as an antenna Petersen, e.g., Fig. 1 and paragraphs 35-38).  If the continuity is broken by opening the formed package via one of its closing tabs, the time of the event is determined from the CPU's clock, the event is time stamped, and the time is recorded in the CPU's data memory Petersen, e.g., Fig. 1 and paragraphs 35-38).  At a later time, an interested party can retrieve the data from the CPU's memory for analysis to determine if the package has been opened (tampered) Petersen, e.g., Fig. 1 and paragraphs 35-38).  Accordingly, Petersen discloses a tamper circuitry disposed within a tab (e.g., electrically conducting traces 14, 16, 18 of Fig. 1, each of which extends to tabs A-C and may be within the tabs, see, e.g., paragraph 49), with the tab having an interconnect (e.g., at least electrically conductive adhesive 12) for electrically connecting tamper circuitry.

	The language “to a connection lead separate from the substrate” is interpreted to mean that the connection lead is not a part of the substrate.  In this regard, the examiner notes that claims 1 and 17 are directed to “a substrate for a tamper sensor”.  Accordingly, “a connection lead separate from the substrate” is not considered to be an element of the claimed invention and therefore does not serve to patentably distinguish the claimed invention from the combination of Bonnet in view of Petersen.  Although not necessary to support the rejection of claims 1 and 17 set forth below, the examiner notes that Bonnet in view of Petersen does disclose an interconnect (e.g., Petersen, Fig. 1, at least electrically conductive adhesive 12) electrically connecting the tamper circuitry to a connection lead (e.g., Petersen, Fig. 1 and paragraphs 36-37, either of two input pins (1 and 2) of a central processing unit (CPU) 20)) that is separate from the substrate of the cardboard package.

	For the reasons set forth above, applicant’s arguments with respect to claims 1, 17 and 20 are not persuasive, and rejections of the pending claims are maintained as follows.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 13-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Amended claim 1 recites:


    PNG
    media_image1.png
    218
    642
    media_image1.png
    Greyscale

 As set forth in claim 1, the tab is an element of the substrate, and the interconnect is an element of the tab because “the tab has an interconnect”.  Accordingly, the interconnect is an element of the substrate.  The claim further provides that the interconnect electrically connects the tamper circuitry to a connection lead, which appears to require the connection lead to be coupled to the interconnect.  It is therefore unclear how the connection lead can be separate from the substrate in view of the coupling between the connection lead and the interconnect (which is an element of the substrate).  The same ambiguity is present in claim 17.  Clarification is required so that the scope of the claim is clear.  Claims 2-10, 13-16 and 18 are rejected under 112(b) by virtue of their dependence from claims 1 or 17.

	In claim 20, regarding the language “to a connection lead separate from the substrate”, the connection lead is only claimed inferentially and the claim does not affirmatively recite the connection lead as an element of the claimed tamper sensor.  It is therefore not clear whether the connection lead is a required element of the tamper sensor, or merely specifies a feature relating to a manner in which the tamper sensor is to be used.  For purposes of the present examination, the language “to a connection lead separate from the substrate” is not considered to specify a further element of the claimed invention.  Clarification is required so that the scope of the claim is clear.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10, 13-14, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0102127 to Bonnet et al. (Bonnet) in view of US 2005/0225445 to Petersen et al. (Petersen).

	Regarding claim 1, Bonnet discloses a substrate for a tamper sensor, comprising:
	a plurality of walls defining a protective volume in a folded state with an open side, the walls having a plurality of open edges adjacent the open side and a plurality of interior edges different from the open edges (Bonnet, e.g., Fig. 7, walls 62, 64, 66 define a protective volume with an open side, e.g., an open top side as shown in Fig. 7, with the walls 62, 64, 66 having a plurality of open edges adjacent the open side, e.g., edge at top of each wall 62, 64, 66 as shown in Fig. 7, and a plurality of interior edges different from the open edges, e.g., interior edge of each wall 62, 64 ,66 adjacent bottom wall 60 as shown in Fig. 7; interior edge of wall 62 also defined by second folding 108 (Fig. 7); interior edge of wall 64 also defined by folding 112 (Fig. 7)); and
	a tab extending from one of the interior edges of one of the walls, the tab disposed within the protective volume (Bonnet, e.g., Fig. 7, a tab in the form of portion 100 which extends from wall 62; alternatively, tab in the form of portion 102 which extends from wall 64), a tamper circuitry is disposed within the walls (Bonnet, e.g., Fig. 5 and paragraphs 45-46, conductive tracks 82 zigzags all over the bottom wall 60 and lateral walls 62, 64, 66; processing system is capable of detecting an interruption of conductive tracks 82, which may correspond to an unauthorized access to connector 30; at least conductive tracks 82 constitute tamper circuitry).

	Bonnet discloses that the tab (e.g., portion 100 or portion 102) are glued to wall 66 (Bonnet, e.g., Fig. 7 and paragraph 50).  Bonnet is not relied upon as explicitly disclosing that the tamper circuitry is also disposed within the tab, and that the tab has an interconnect electrically connecting the tamper circuitry to a connection lead separate from the substrate.  Petersen discloses substrate for a tamper sensor in the form of a package formed from a blank 10 provided with at least a pair of closure tabs which are adhesively secured together to close the blank 10, after folding into a closed package (Petersen, e.g., Fig. 1 and paragraphs 35-38).  Petersen discloses the use of an electrically conductive adhesive 12 for securing the tabs together, with electrically conducting traces 14, 16, 18 of ink or other material being printed or otherwise applied to the surface of the blank 10 to connect the closing tabs, forming an electrically conducting circuit Petersen, e.g., Fig. 1 and paragraphs 35-38).  The circuit is connected to two input pins (1 and 2) of a central processing unit (CPU) 20, itself comprising a procedure memory, power source, data memory, clock, and communication means such as an antenna Petersen, e.g., Fig. 1 and paragraphs 35-38).  If the continuity is broken by opening the formed package via one of its closing tabs, the time of the event is determined from the CPU's clock, the event is time stamped, and the time is recorded in the CPU's data memory Petersen, e.g., Fig. 1 and paragraphs 35-38).  At a later time, an interested party can retrieve the data from the CPU's memory for analysis to determine if the package has been opened (tampered) Petersen, e.g., Fig. 1 and paragraphs 35-38).  Accordingly, Petersen discloses a tamper circuitry disposed within a tab, with the tab having an interconnect electrically connecting the tamper circuitry.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Bonnet such that the tamper circuitry is also disposed within the tab, and such that the tab has an interconnect for electrically connecting the tamper circuitry.  In this way, in the manner disclosed by Petersen, opening of the protective volume, e.g., by tampering with or opening the tabs of Bonnet’s arrangement) can be detected.  The language “to a connection lead separate from the substrate” is interpreted to mean that the connection lead is not a part of the substrate.  In this regard, the examiner notes that claim 1 is directed to “a substrate for a tamper sensor”.  Accordingly, “a connection lead separate from the substrate” is not considered to be an element of the claimed invention and therefore does not serve to patentably distinguish the claimed invention from the combination of Bonnet in view of Petersen.  Although not necessary to support the rejection of claim 1, the examiner notes that Bonnet in view of Petersen does disclose an interconnect (e.g., Petersen, Fig. 1, at least electrically conductive adhesive 12) electrically connecting the tamper circuitry to a connection lead (e.g., Petersen, Fig. 1 and paragraphs 36-37, either of two input pins (1 and 2) of a central processing unit (CPU) 20)) that is separate from the substrate of the cardboard package.

	Regarding claim 2, Bonnet in view of Petersen discloses wherein the walls are foldable with respect to each other between a flat state and the folded state in which the walls define the protective volume (Bonnet, e.g., Figs. 6-7 and paragraphs 49-50).

	Regarding claim 3, Bonnet in view of Petersen discloses wherein the tab is foldable with respect to the one of the walls between the flat state and the folded state in which the tab is disposed within the protective volume (Bonnet, e.g., Figs. 6-7 and paragraphs 49-50, each of portions 100, 102 is foldable with respect to the one of the walls 62, 64 between the flat state and the folded state in which the portion 100, 102 is disposed within the protective volume).

	Regarding claim 4, Bonnet in view of Petersen discloses wherein the tab extends perpendicular with respect to the one of the walls in the folded state (Bonnet, e.g., Figs. 6-7 and paragraphs 49-50, each of portions 100, 102 extends perpendicular with respect to a respective one of the walls 62, 64 in the folded state).

	Regarding claim 5, Bonnet in view of Petersen discloses wherein the interior edges of the walls include a plurality of connected edges at which the walls are connected to one another in the flat state, the walls are foldable along the connected edges (Bonnet, e.g., Figs. 6-7 and paragraphs 49-50, interior edge of each wall 62, 64, 66 adjacent bottom wall 60 include a plurality of connected edges, e.g., edges of each wall 62, 64, 66 connected to bottom wall 60, at which the walls 62, 64, 66 are connected to one another in the flat state, with the walls 62, 64, 66 being foldable along the connected edges; see, e.g., foldings 107, 110, 114 in Fig. 7).

	Regarding claim 6, Bonnet in view of Petersen discloses wherein the interior edges of the walls include a plurality of joint edges different from the connected edges, the joint edges abut one another in the folded state (Bonnet, e.g., Figs. 6-7 and paragraphs 49-50, e.g., joint edge for wall 62 at folding 108, joint edge for wall 64 at folding 112, joint edge of wall 66 adjacent opening 104 (Fig. 6) and joint edge of wall 66 adjacent opening 106 (Fig. 6)).

	Regarding claim 7, Bonnet in view of Petersen discloses wherein the tab extends from one of the joint edges of one of the walls (Bonnet, e.g., Figs. 6-7 and paragraphs 49-50, portion 100 extends joint edge of wall 62 at folding 108 and portion 102 extends joint edge of wall 64 at folding 112).

	Regarding claim 8, Bonnet in view of Petersen discloses wherein the protective volume has a cubic shape, a rectangular prism shape, a triangular prism shape, a pyramid shape, a cone shape, or a cylindrical shape (Bonnet, e.g., Figs. 6-7 and paragraphs 49-50, rectangular prism shape).

	Regarding claim 9, Bonnet in view of Petersen discloses wherein the walls are a polyform in the flat state (Bonnet, e.g., Figs. 6-7 and paragraphs 49-50, in Fig. 6 the walls are a polyform, e.g., a series of polygons joined together and each having an identical shape, e.g., rectangular).

	Regarding claim 10, Bonnet in view of Petersen discloses wherein the walls form a large L-shape, a T-shape, an M-shape, a large Z-shape, a small Z-shape, a Y-shape, or a small L-shape in the flat state (Bonnet, e.g., Fig. 6-7, lateral wall 66 forms vertical stem of T-shape, with lateral walls 62, 64  and bottom wall 60 forming horizontal part of T-shape).
		
	Regarding claim 13, Bonnet in view of Petersen discloses wherein the interconnect is a via extending through the tab, a crimp disposed on the tab, a flex lead disposed on the tab, or a wire disposed on the tab (see Bonnet in view of Petersen as applied to claim 1, use of an electrically conductive adhesive 12 for securing the tabs together, with electrically conducting traces 14, 16, 18 of ink or other material being printed or otherwise applied to the surface of the blank 10 to connect the closing tabs, forming an electrically conducting circuit; the electrically conductive adhesive 12 constitutes at least a flexible conductor/lead disposed on the tab).

	Regarding claim 14, Bonnet in view of Petersen discloses wherein the walls and the tab are integrally formed in a single piece (Bonnet, e.g., Fig. 5 and paragraphs 45-46, walls 62, 64, 66 and portions 100, 102 are integrally formed in a single piece).

	Regarding claim 16, Bonnet in view of Petersen discloses wherein the tab has a first portion extending from one of the interior edges of a first wall of the walls and a second portion extending from one of the interior edges of a second wall of the walls (see Bonnet as applied to claim 1, e.g., Bonnet, e.g., Fig. 7, tab in the form of portion 100 has a first portion extending from one of the interior edges of wall 62 at folding 108 and a second portion extending from one of the interior edges of wall 66 at folding 114; in the alternative, tab in the form of portion 102 has a first portion extending from one of the interior edges of wall 64 at folding 112 and a second portion extending from one of the interior edges of wall 66 at folding 114).

	Regarding claim 17, Bonnet discloses a substrate for a tamper sensor, comprising:
	a plurality of walls foldable with respect to each other between a flat state and a folded state in which the walls define a protective volume (see Bonnet as applied to claims 1-2 above); and
	a tab extending from a first wall of the plurality of walls, through no more than a single bend, and along an interior side of a second wall of the plurality of walls within the protective volume (see Bonnet as applied to claims 1-2 above, Bonnet, e.g., Fig. 7, a tab in the form of portion 100 which extends from wall 62 at folding 108 through no more than a single bend and along interior edge of wall 66 at folding 114; alternatively, a tab in the form of portion 102 which extends from wall 64 at folding 112 through no more than a single bend and along interior edge of wall 66 at folding 114), a tamper circuitry is disposed within the walls (Bonnet, e.g., Fig. 5 and paragraphs 45-46, conductive tracks 82 zigzags all over the bottom wall 60 and lateral walls 62, 64, 66; processing system is capable of detecting an interruption of conductive tracks 82, which may correspond to an unauthorized access to connector 30; at least conductive tracks 82 constitute tamper circuitry).

	Bonnet discloses that the tab (e.g., portion 100 or portion 102) are glued to wall 66 (Bonnet, e.g., Fig. 7 and paragraph 50).  Bonnet is not relied upon as explicitly disclosing that the tamper circuitry is also disposed within the tab, and that the tab has an interconnect electrically connecting the tamper circuitry to a connection lead separate from the substrate.  Petersen discloses substrate for a tamper sensor in the form of a package formed from a blank 10 provided with at least a pair of closure tabs which are adhesively secured together to close the blank 10, after folding into a closed package (Petersen, e.g., Fig. 1 and paragraphs 35-38).  Petersen discloses the use of an electrically conductive adhesive 12 for securing the tabs together, with electrically conducting traces 14, 16, 18 of ink or other material being printed or otherwise applied to the surface of the blank 10 to connect the closing tabs, forming an electrically conducting circuit Petersen, e.g., Fig. 1 and paragraphs 35-38).  The circuit is connected to two input pins (1 and 2) of a central processing unit (CPU) 20, itself comprising a procedure memory, power source, data memory, clock, and communication means such as an antenna Petersen, e.g., Fig. 1 and paragraphs 35-38).  If the continuity is broken by opening the formed package via one of its closing tabs, the time of the event is determined from the CPU's clock, the event is time stamped, and the time is recorded in the CPU's data memory Petersen, e.g., Fig. 1 and paragraphs 35-38).  At a later time, an interested party can retrieve the data from the CPU's memory for analysis to determine if the package has been opened (tampered) Petersen, e.g., Fig. 1 and paragraphs 35-38).  Accordingly, Petersen discloses a tamper circuitry disposed within a tab, with the tab having an interconnect electrically connecting the tamper circuitry.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Bonnet such that the tamper circuitry is also disposed within the tab, and such that the tab has an interconnect for electrically connecting the tamper circuitry.  In this way, in the manner disclosed by Petersen, opening of the protective volume, e.g., by tampering with or opening the tabs of Bonnet’s arrangement) can be detected.  The language “to a connection lead separate from the substrate” is interpreted to mean that the connection lead is not a part of the substrate.  In this regard, the examiner notes that claim 17 is directed to “a substrate for a tamper sensor”.  Accordingly, “a connection lead separate from the substrate” is not considered to be an element of the claimed invention and therefore does not serve to patentably distinguish the claimed invention from the combination of Bonnet in view of Petersen.  Although not necessary to support the rejection of claim 17, the examiner notes that Bonnet in view of Petersen does disclose an interconnect (e.g., Petersen, Fig. 1, at least electrically conductive adhesive 12) electrically connecting the tamper circuitry to a connection lead (e.g., Petersen, Fig. 1 and paragraphs 36-37, either of two input pins (1 and 2) of a central processing unit (CPU) 20)) that is separate from the substrate of the cardboard package.

	Regarding claim 18, Bonnet discloses wherein the tab extends perpendicular to the first wall (see Bonnet as applied to claim 18, noting that portions 100, 102 extend perpendicularly with respect to walls 62, 64, respectively, in Fig. 7).

	Regarding claim 20, Bonnet discloses a tamper sensor, comprising:
	a substrate including a plurality of walls defining a protective volume with an open side, the walls having a plurality of open edges adjacent the open side and a plurality of interior edges different from the open edges, and a tab extending from one of the interior edges of one of the walls, the tab disposed within the protective volume (see Bonnet as applied to claim 1, Bonnet, e.g., Fig. 7, walls 62, 64, 66 define a protective volume with an open side, e.g., an open top side as shown in Fig. 7, with the walls 62, 64, 66 having a plurality of open edges adjacent the open side, e.g., edge at top of each wall 62, 64, 66 as shown in Fig. 7, and a plurality of interior edges different from the open edges, e.g., interior edge of each wall 62, 64 ,66 adjacent bottom wall 60 as shown in Fig. 7; interior edge of wall 62 also defined by second folding 108 (Fig. 7); interior edge of wall 64 also defined by folding 112 (Fig. 7); also see Bonnet, e.g., Fig. 7, a tab in the form of portion 100 which extends from wall 62; alternatively, tab in the form of portion 102 which extends from wall 64);
	a tamper circuitry disposed within the walls (Bonnet, e.g., Fig. 5 and paragraphs 45-46, conductive tracks 82 zigzags all over the bottom wall 60 and lateral walls 62, 64, 66; processing system is capable of detecting an interruption of conductive tracks 82, which may correspond to an unauthorized access to connector 30; at least conductive tracks 82 constitute tamper circuitry).

	Bonnet is not relied upon as explicitly disclosing that the tamper circuitry is also disposed within the tab and an interconnect disposed on the tab and electrically connecting the tamper circuitry to a connection lead separate from the substrate.  Petersen discloses substrate for a tamper sensor in the form of a package formed from a blank 10 provided with at least a pair of closure tabs which are adhesively secured together to close the blank 10, after folding into a closed package (Petersen, e.g., Fig. 1 and paragraphs 35-38).  Petersen discloses the use of an electrically conductive adhesive 12 for securing the tabs together, with electrically conducting traces 14, 16, 18 of ink or other material being printed or otherwise applied to the surface of the blank 10 to connect the closing tabs, forming an electrically conducting circuit Petersen, e.g., Fig. 1 and paragraphs 35-38).  The circuit is connected to two input pins (1 and 2) of a central processing unit (CPU) 20, itself comprising a procedure memory, power source, data memory, clock, and communication means such as an antenna Petersen, e.g., Fig. 1 and paragraphs 35-38).  If the continuity is broken by opening the formed package via one of its closing tabs, the time of the event is determined from the CPU's clock, the event is time stamped, and the time is recorded in the CPU's data memory Petersen, e.g., Fig. 1 and paragraphs 35-38). At a later time, an interested party can retrieve the data from the CPU's memory for analysis to determine if the package has been opened (tampered) Petersen, e.g., Fig. 1 and paragraphs 35-38).  Accordingly, Petersen discloses a tamper circuitry disposed within a tab, with the tab having an interconnect electrically connecting the tamper circuitry.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Bonnet to include tamper circuitry disposed within the tab and to further include an interconnect disposed on the tab and electrically connecting the tamper circuitry.  In this way, in the manner disclosed by Petersen, opening of the protective volume, e.g., by tampering with or opening the tabs of Bonnet’s arrangement) can be detected.

	Regarding the language “to a connection lead separate from the substrate”, the connection lead is only claimed inferentially and the claim does not affirmatively recite the connection lead as an element of the claimed tamper sensor.  Accordingly, the language “to a connection lead separate from the substrate” is not considered to specify a further element of the claimed invention and therefore does not serve to patentably distinguish the claimed invention from the combination of Bonnet in view of Petersen.  Although not necessary to support the rejection of claim 20, the examiner notes that Bonnet in view of Petersen does disclose an interconnect (e.g., Petersen, Fig. 1, at least electrically conductive adhesive 12) electrically connecting the tamper circuitry to a connection lead (e.g., Petersen, Fig. 1 and paragraphs 36-37, either of two input pins (1 and 2) of a central processing unit (CPU) 20)) that is separate from the substrate of the cardboard package.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bonnet in view of Petersen, and further in view of US 2018/0082556 to Dragone et al. (Dragone).

	Regarding claim 15, Bonnet is not relied upon as explicitly disclosing wherein the walls and the tab are a polyvinylidene fluoride or a polyvinylidene difluoride (PVDF) film.  In related art, Dragone discloses the use of a flexible layer formed from polyvinylidene difluoride (PVDF) in connection with the fabrication of an enclosure for tamper protection, with the PVDF having the advantage that it can be made much thinner, while still maintaining structural integrity of the flexible substrate, which also allows for enhanced folding, and greater reliability of the sensor after folding (Dragone, e.g., Fig. 3A and paragraph 42).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Bonnet such that the walls and the tab are a polyvinylidene fluoride or a polyvinylidene difluoride (PVDF) film at least in view of the ability of PVDF to maintain structural integrity of the flexible substrate, which also allows for enhanced folding, and greater reliability of the sensor after folding (Dragone, e.g., Fig. 3A and paragraph 42).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R MILLER/Primary Examiner, Art Unit 2863